Curia.

In determining the sufficiency of this and the like notices, it is a general rule that we will inquire whether the attorney or party was misled by the defect. Now though these Circuits are not appointed by law, yet notice is required to be published, and the attorneys, especially where, as here, they live directly in the neighborhood of the Circuit, must look to it. But we will also examine the question whether the party, his attorney, or counsel, have, in fact, been misled ; and it appears clearly, in this case, that they have not. The motion must be denied.
Motion denied.